DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, as amended, the prior-art does not teach, inter alia, a rotor core comprising: a rotor shaft hole into which a rotor shaft is tightened; a first hole portion group provided on an outer side of the rotor shaft hole in a radial direction and having a plurality of hole portions arranged in a circumferential direction; a shaft holding portion provided between the rotor shaft hole and the first hole portion group in the radial direction; a second hole portion group provided on an outer side of the first hole portion group in the radial direction and having a plurality of hole portions arranged in the circumferential direction; a first annular portion provided between the first hole portion group and the second hole portion group in the radial direction; a third hole portion group provided on an outer side of the second hole portion group in the radial direction and having a plurality of hole portions arranged in the circumferential direction; a second annular portion provided between the second hole portion group and the third hole portion group in the radial direction; and an electromagnetic portion provided on an outer side of the third hole portion group in the radial direction and having a plurality of magnet insertion holes in which magnets are respectively inserted, wherein a width of wherein a radially inner end portion of each of hole portions of the second hole portion group is positioned radially outward of a radially outer end portion of each of hole portions of the first hole portion group, and a radially inner end portion of each of hole portions of the third hole portion group is positioned radially outward of a radially outer end portion of each of hole portions of the second hole portion group.
Claim 2 is allowable for its dependency on claim 1.
RE claim 3, as previously indicated as containing allowable subject matter, the prior-art does not teach a rotor core comprising: a rotor shaft hole into which a rotor shaft is tightened; a first hole portion group provided on an outer side of the rotor shaft hole in a radial direction and having a plurality of hole portions arranged in a circumferential direction; a shaft holding portion provided between the rotor shaft hole and the first hole portion group in the radial direction; a second hole portion group provided on an outer side of the first hole portion group in the radial direction and having a plurality of hole portions arranged in the circumferential direction; a first annular portion provided between the first hole portion group and the second hole portion group in the radial direction; a third hole portion group provided on an outer side of the second hole portion group in the radial direction and having a plurality of hole portions arranged in the circumferential direction; a second annular portion provided between the second hole portion group and the third hole portion group in the radial direction; and an electromagnetic portion provided on an outer side of the third hole portion group in the radial direction and having a plurality of magnet insertion holes in which magnets are respectively inserted, wherein a width of the second annular portion is larger than a each hole portion of the second hole portion group and the third hole portion group has an inner diameter side apex portion protruding inward in the radial direction, wherein each hole portion of the first hole portion group has a substantially triangular shape convex outward in the radial direction and wherein each hole portion of the second hole portion group and the third hole portion group has a substantially square shape convex radially outward and radially inward.
Claim 4 is allowable for its dependency on claim 3.
RE claim 5, as previously indicated as containing allowable subject matter, the prior-art does not teach a rotor core comprising: a rotor shaft hole into which a rotor shaft is tightened; a first hole portion group provided on an outer side of the rotor shaft hole in a radial direction and having a plurality of hole portions arranged in a circumferential direction; a shaft holding portion provided between the rotor shaft hole and the first hole portion group in the radial direction; a second hole portion group provided on an outer side of the first hole portion group in the radial direction and having a plurality of hole portions arranged in the circumferential direction; a first annular portion provided between the first hole portion group and the second hole portion group in the radial direction; a third hole portion group provided on an outer side of the second hole portion group in the radial direction and having a plurality of hole portions arranged in the circumferential direction; a second annular portion provided between the second hole portion group and the third hole portion group in the radial direction; and an electromagnetic portion provided on an outer side of the third hole portion group in the wherein a width of a rib formed between the adjacent hole portions of the second hole portion group is larger than a width of the rib formed between the adjacent hole portions of the first hole portion group.
Claim 6 is allowable for its dependency on claim 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS TRUONG/Primary Examiner, Art Unit 2834